Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with respect to the amendment are persuasive. Jin is drawn to a method for producing paraxylene from catalytic cracking hydrocarbons comprising 1) a separation process of separating C5 and C10+ from the C5, catalytic naphtha, which also includes extracting to separate C6-C9 non-aromatics from C6-C9 aromatics; 2) an aromatization process of forming aromatics from C4-C9 non-aromatics (or a subset) that contains significant amount of olefins; 3) optionally cleaning the aromatics before they are sent to downstream processes; 4) a second separation process of separating the stream to produce high purity aromatics. Jin fails to disclose or suggest the feature of conducting a conversion reaction by bringing a raw material containing a light hydrocarbon having 2 to 7 carbon atoms as a main component into contact with a crystalline aluminosilicate-containing catalyst (Z) to produce a product containing a monocyclic aromatic hydrocarbon having 6 to 8 carbon atoms by cyclodehydrogenation.
Thus the prior art does not teach or fairly suggest a method for producing xylene, comprising: conducting a conversion reaction by bringing a raw material containing a light hydrocarbon having 2 to 7 carbon atoms as a main component into contact with a crystalline aluminosilicate-containing catalyst (Z) to produce a product containing a monocyclic aromatic hydrocarbon having 6 to 8 carbon atoms by cyclodehydrogenation; and conducting a xylene conversion by subjecting the product to a disproportionation reaction or a transalkylation reaction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772